OLD MUTUAL FUNDS 4643 South Ulster Street, Suite 700 Denver, CO80237 1-888-772-2888 November 30, 2011 Dear Shareholder: A joint special meeting (the “Meeting”) of the shareholders of the series of Old Mutual Funds II (the “Old Mutual Trust”) identified in the enclosed Notice of Joint Special Meeting of Shareholders (the “Notice”) will be held at 10:00 a.m. Mountain Time at the offices of Old Mutual Capital, Inc. (“Old Mutual”), 4643 South Ulster Street, Suite 700, Denver, CO 80237 on February 10, 2012.The purpose of the Meeting is to vote on an important proposal that affects the series of the Old Mutual Trust identified in the Notice (each, an “Old Mutual Fund” and collectively, the “Old Mutual Funds”) and your investment in one or more of them. On October 4, 2011, Old Mutual entered into an agreement to sell its mutual fund asset management business to Touchstone Advisors, Inc. (“Touchstone”), investment adviser to the Touchstone family of funds and an indirect, wholly-owned subsidiary of the Western-Southern Mutual Holding Company (the “Transaction”).In connection with the Transaction, the Board of Trustees of the Old Mutual Trust has approved the reorganization of each Old Mutual Fund with and into an existing mutual fund advised by Touchstone with similar investment objectives and strategies as the corresponding Old Mutual Fund (each, an “Acquiring Fund”).Currently, Touchstone’s retail mutual fund platform includes 32 separate mutual funds, which are managed by Touchstone and sub-advised by various institutional investment managers. The transition of the Old Mutual Funds onto the Touchstone mutual fund platform will create a larger fund family that will offer a broader range of equity, fixed-income, alternative and other investment options.The combination also presents the opportunity to achieve economies of scale and to operate with greater efficiency and lower overall costs over time. The Board of Trustees of the Old Mutual Trust has unanimously approved and recommends that you vote “FOR” the Reorganization proposal. The enclosed Joint Proxy Statement/Prospectus describes the proposal and compares each Old Mutual Fund to its corresponding Acquiring Fund.You should review these materials carefully. Your vote is important no matter how many shares you own.Please take a moment after reviewing the enclosed materials to sign and return your proxy card in the enclosed postage paid return envelope.If you attend the Meeting, you may vote in person.If you have questions, please call us at 1-888-772-2888.You may also vote by telephone or through a website established for that purpose by following the instructions that appear on the enclosed proxy card.If we do not hear from you after a reasonable amount of time, you may receive a telephone call from our proxy solicitor, Broadridge Financial Services, Inc., reminding you to vote. Sincerely, /s/ Julian F. Sluyters Julian F. Sluyters President OLD MUTUAL FUNDS 4643 South Ulster Street, Suite 700 Denver, CO80237 1-888-772-2888 NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS To Be Held on February 10, 2012 A joint special meeting of the shareholders of the series of Old Mutual Funds II (the “Old Mutual Trust”) identified below (each, an “Old Mutual Fund” and collectively, the “Old Mutual Funds”) will be held on February 10, 2012 at 10:00 a.m. Mountain Time at the offices of Old Mutual Capital, Inc. (“Old Mutual”), 4643 South Ulster Street, Suite 700, Denver, CO 80237 and any adjournment or postponement thereof (the “Meeting”) for the following purpose: To approve an Agreement and Plan of Reorganization between each Old Mutual Fund identified below and the corresponding Acquiring Fund identified below (each an “Acquiring Fund” and collectively, the “Acquiring Funds”) providing for: (i) the transfer of all of the assets of the Old Mutual Fund to the corresponding Acquiring Fund and the assumption of the stated liabilities of the Old Mutual Fund by the corresponding Acquiring Fund in exchange for shares of the corresponding Acquiring Fund; (ii) the subsequent pro rata distribution of shares of the corresponding Acquiring Fund to the Old Mutual Fund shareholders, and (iii) the termination and complete liquidation of the Old Mutual Fund (each, a “Reorganization” and collectively, the “Reorganizations”). Old Mutual Funds Acquiring Funds Old Mutual Barrow Hanley Core Bond Fund Touchstone Total Return Bond Fund, a series of Touchstone Funds Group Trust Old Mutual Dwight Intermediate Fixed Income Fund Touchstone Core Bond Fund, a series of Touchstone Investment Trust Old Mutual Dwight Short Term Fixed Income Fund Touchstone Ultra Short Duration Fixed Income Fund, a series of Touchstone Funds Group Trust Shareholders of record as of the close of business on November 14, 2011 are entitled to notice of, and to vote at, the Meeting or any adjournment of the Meeting. The Board of Trustees of the Old Mutual Trust (the “Old Mutual Fund Board”) requests that you vote your shares by completing the enclosed proxy card and returning it in the enclosed postage paid return envelope, or by voting by telephone or via the internet using the instructions on the proxy card. The Old Mutual Fund Board recommends that you cast your vote FOR the Reorganization as described in the Joint Proxy Statement/Prospectus. Some shareholders hold shares in more than one Old Mutual Fund and may receive proxy cards or proxy materials for each Old Mutual Fund owned.Please sign and promptly return each proxy card in the postage paid return envelope regardless of the number of shares owned.Shareholders of each Old Mutual Fund will vote separately on each Reorganization, and the Reorganization will be effected as to a particular Old Mutual Fund only if that Old Mutual Fund’s shareholders approve the Reorganization. Kathryn L. Santoro Vice President and Secretary November 30, 2011 IMPORTANT INFORMATION TO HELP YOU UNDERSTAND AND VOTE ON THE PROPOSAL We are providing you with this overview of the proposal on which your vote is requested.Please read the full text of the Joint Proxy Statement/Prospectus, which contains additional information about the proposal, and keep it for future reference.Your vote is important. Questions and Answers Q.What am I being asked to vote upon? A.As a shareholder of one or more of the Old Mutual Funds identified on the Notice of Joint Special Meeting of Shareholders (each, an “Old Mutual Fund” and collectively, the “Old Mutual Funds”), you are being asked to consider and approve an Agreement and Plan of Reorganization (“Agreement”) pursuant to which the assets and stated liabilities of your Old Mutual Fund will be transferred to the corresponding Acquiring Fund identified on the Notice of Joint Special Meeting of Shareholders (each, an “Acquiring Fund” and collectively, the “Acquiring Funds”).Each Reorganization as described in the Agreement will involve three steps: · the transfer of the assets and stated liabilities of the Old Mutual Fund to its corresponding Acquiring Fund in exchange for shares of the corresponding Acquiring Fund having equivalent value to the net assets transferred; · the pro rata distribution of shares of the same or a comparable class of the Acquiring Fund to the shareholders of the Old Mutual Fund on the closing date of the Reorganization (“Closing Date”) and the termination and cancellation of the outstanding shares of the Old Mutual Fund held by such shareholders; and · the termination and winding up of the affairs of the Old Mutual Fund and dissolution under applicable law. We refer to each such reorganization as a “Reorganization” and collectively as the “Reorganizations.” The total value of the Acquiring Fund shares that you receive in a Reorganization will be the same as the total value of the shares of the Old Mutual Fund that you held immediately prior to the Reorganization (although the number of shares and the net asset value per share may be different).The Reorganizations are intended to qualify for federal income tax purposes as tax-free reorganizations.You are therefore not expected to recognize gain or loss for federal income tax purposes on the exchange of your shares of the Old Mutual Fund for shares of the corresponding Acquiring Fund.No sales charges or redemption fees will be imposed in connection with the Reorganizations and any minimum investment amounts will be waived. Q.Why are the Reorganizations being proposed? A.On October 4, 2011, Old Mutual Capital, Inc. (“Old Mutual”) entered into an agreement to sell its mutual fund asset management business to Touchstone Advisors, Inc. (“Touchstone”), an investment management subsidiary of the Western-Southern Mutual Holding Company (the “Transaction”).In connection with the Transaction, the Board of Trustees of Old Mutual Funds II (the “Old Mutual Fund Board”) has approved that each Old Mutual Fund be transitioned to the Touchstone mutual fund platform by transferring the assets and stated liabilities of each Old Mutual Fund to an existing Acquiring Fund.In addition, the Old Mutual Fund Board and the Board of Trustees of Old Mutual Funds I approved the transition of fourteen additional Old Mutual funds (the “Other Old Mutual Funds”) to newly created funds on the Touchstone platform.Currently, Touchstone’s retail mutual fund platform includes 32 separate mutual funds, which are managed by Touchstone and sub-advised by various institutional investment managers. Q/A- 1 The transition of the Old Mutual Funds and Other Old Mutual Funds onto the Touchstone mutual fund platform will create a larger fund family that will offer a broader range of equity, fixed income, alternative and other investment options.The combination presents the opportunity to achieve economies of scale and to operate with greater efficiency and lower overall costs over time. Q.What effect will a Reorganization have on me as a shareholder of an Old Mutual Fund? A.Immediately after a Reorganization, you will own shares of an Acquiring Fund that are equal in value to the shares of the Old Mutual Fund that you held immediately prior to the closing of the Reorganization (although the number of shares and the net asset value per share may be different).As an Acquiring Fund shareholder, you will have access to an array of Touchstone’s investment options, which upon completion of the Reorganizations, will include more than 46 retail mutual funds managed by Touchstone and sub-advised by affiliated and unaffiliated investment managers.
